                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICHAEL KEITH BROWN,                    §
                                        §
            Plaintiff,                  §
                                        §
V.                                      §         No. 3:19-cv-1302-N
                                        §
FIRST NATIONAL BANK OF TEXAS,           §
ET AL.,                                 §
                                        §
            Defendants.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED this 25th day of October, 2019.




                                     ____________________________________
                                     DAVID C. GODBEY
                                     UNITED STATES DISTRICT JUDGE
